Citation Nr: 1140894	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for left knee, status post arthroplasty, to include as secondary to the service-connected right leg disability.  

3.  Entitlement to service connection for right knee degenerative arthritis, to include as secondary to the service-connected right leg disability.  

4.  Entitlement to service connection for a right ankle disability, to include as secondary to the service-connected right leg disability.  

5.  Entitlement to service connection for bilateral frostbite of the feet.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to June 1956.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for PTSD, a left knee disability, right knee arthritis, a right ankle disability, bilateral frostbite, hearing loss, and tinnitus.  Additionally, the September 2008 rating decision denied an increased rating for the service-connected scars, right calf, with recurrent thrombophlebitis, rated as 10 percent disabling.  

The Veteran's notice of disagreement (NOD) with that determination was received at the RO in January 2009.  The Veteran specifically disagreed with all issued decided in the September 2008 rating decision.  

Meanwhile, in March 2009, the RO issued a rating decision granting service connection for an anxiety disorder.  The RO assigned an initial rating of 10 percent for the service-connected anxiety disorder.  The Veteran disagreed with the initial rating assigned and submitted an NOD in that regard that was received at the RO in April 2009.  

The RO issued a statement of the case (SOC) in January 2010 that addressed the following issues:  (1)  Evaluation of the service-connected anxiety disorder, currently rated as 10 percent disabling; (2)  Evaluation of service connected scars, right calf with recurrent thrombophlebitis, currently rated as 10 percent disabling; (3)  Entitlement to service connection for PTSD; (4)  Entitlement to service connection for left knee, status post arthroplasty; (5)  Entitlement to service connection for right knee degenerative arthritis; (6)  Entitlement to service connection for a right ankle disability; (7)  Entitlement to service connection for bilateral frostbite; (8)  Entitlement to service connection for hearing loss; and (9) Entitlement to service connection for tinnitus.  

In February 2010, the RO received the Veteran's VA Form 9, substantive appeal to the Board.  The Veteran specifically indicated that he had reviewed the SOC and only wished to appeal Items 3 through 9.  Accordingly, the Veteran did not wish to appeal the issues of entitlement to an increased rating for the service-connected anxiety disorder or the issue of entitlement to an increased rating for the service-connected scars, right calf with recurrent thrombophlebitis, currently rated as 10 percent disabling.  As such, those issues are not before the Board at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Korean War participating in defense of UN positions in Korea between August 1954 and January 1955.  

2.  There is evidence of continuity of symptomatology of an acquired psychiatric disorder since service; service connection has already been established for generalized anxiety disorder; and, the Veteran has a current diagnosis of PTSD by VA psychologists and VA physicians that is based on the Veteran's reported stressors in Korea.

3.  The Veteran does not have frostbite residuals of either lower extremity.  

4.  The Veteran does not have a right ankle disability that was incurred in or aggravated by service, including the service-connected right leg disability.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  

2.  Frostbite of the bilateral feet was not incurred in or aggravated by service.  U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for establishing service connection for a right ankle disability have not been met.  §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated October 2007 and May 2008.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  The notice also explained how initial ratings and effective dates are assigned for all grants of service connection, in compliance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran responded to RO's October 2007 letter in November 2007, indicating he had no other information or evidence to give VA to substantiate his claims.  

In response to the May 2008 notice letter, the Veteran responded with a detailed stressor statement noting all of the events that triggered his acquired psychiatric disorder.  Then, in June 2008, the Veteran responded that he had no additional information or evidence to give VA to substantiate his claims, other than his statement noting that he was treated for malaria in service with quinine, and was exposed to 30-06 ammunition; and, he was told by a VA doctor that his hearing loss and tinnitus were a result of the quinine and noise exposure in service.  

The claims were thereafter adjudicated by way of the September 2008 rating decision.  

In light of the notices sent to the appellant, as discussed above, the duty to notify has been met.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained a medical opinion as to the etiology of the current orthopedic disabilities of the lower extremities, and as to whether the Veteran has residuals of the claimed cold injury.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for PTSD, cold injury residuals, and a right ankle disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

PTSD

In addition to the criteria set forth above, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2010); Anglin v. West, 11 Vet. App. 361, 367 (1998).

However, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in- service stressor for non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) provides,

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Prior to the Veteran's claim of service connection for PTSD, the Veteran consistently maintained that he developed a nervous disorder during service.  His claims were initially denied because the evidence of record did not demonstrate that any current psychiatric disorder was incurred in service.  Ultimately, however, service connection was established for an anxiety disorder, but not PTSD.  

The Veteran's claim of service connection for PTSD was denied because there was some question as to whether he actually has a diagnosis of PTSD.  Although the totality of the evidence now demonstrates that the Veteran certainly suffers from a variously diagnosed acquired psychiatric disorder that was incurred in service, there remained some question as to whether the correct diagnosis was PTSD.  As such, it appears that the grant of service connection for an anxiety disorder was intended to encompass all diagnosed psychiatric disorders, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Nonetheless, the Board must still address the issue of service connection for PTSD because that issue was separately certified on appeal to the Board.  

It is worth noting, however, that any additional grant of service connection for additional psychiatric disorders, including, but not limited to PTSD, would not entitle the Veteran to additional compensation.  All psychiatric disorders are rated pursuant to the General Rating Formulas for Rating Mental Disorders, and neither the Veteran nor his health care providers have ever differentiated the Veteran's psychiatric symptoms between the variously diagnosed mental disorders.  Therefore, to award additional compensation for PTSD would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Historically, the Veteran was discharged from service in June 1956.  His service treatment records are negative for any complaints, findings or diagnosis of a nervous disorder of any sort, or of PTSD.  The service treatment records do reflect that the Veteran's legs were run over by a dump truck in January 1956 and he suffered a massive hematoma in his right leg.  The Veteran filed his initial claim of service connection for a nervous disorder in 1970.  In support of his claim, he submitted a detailed lay statement from his mother who described the dramatic change in the Veteran's personality after returning home from Korea.  Prior to service, she described the Veteran as a very pleasant person who always had a smile for everyone and joked a lot.  According to his mother, when the Veteran returned from Korea, he was not the same person she knew.  He did not have the smile or joke as he always had previously.  The Veteran's mother further noted that after his return from Korea and after his legs were run over by a truck at Camp Lejeune, he was never the same person.  He had trouble sleeping for a while and always seemed nervous as if something was bothering him.  The Veteran's mother further noted that the Veteran eventually married and had three lovely children, and she thought that his stable family life would make him less nervous, but she explained that his nervousness continued, and got worse.  She described panic attacks, chest pains, stomach ailments, and other symptoms.  She noted that he saw several doctors, and they all told him that he had a "bad case of anxiety and nerves."  

The Veteran's wife (at that time) also provided a lay statement noting that she had known the Veteran since 1957 and that he had always seemed nervous since that time, but that he had become more nervous and inpatient over the years. 

At a Board hearing in January 1972, the Veteran testified that a couple of weeks after he arrived in Korea he developed dizziness and weakness in his legs.  He sought treatment and the corpsman jokingly said it was the altitude.  The same thing happened again, and the corpsman thought perhaps the Veteran needed glasses, so he was sent for an eye examination, which was normal.  The dizzy spells continued, but the Veteran did not seek treatment because nobody knew what was wrong with him.  Eventually, the Veteran was transferred to Japan and was in the Navy hospital there.  The transcript is not clear as to why he was hospitalized there, but during that time, the Veteran testified that he was exposed to an insane man being hit on the head with a baseball bat, and was mistakenly forced to work detail in the morgue when he was supposed to be on bed rest.  The Veteran further testified that he was in the morgue with all the dead bodies and was forced to clean it, and he was so traumatized that it made him physically ill.  The Veteran was eventually taken back to the medical ward and the mistake was straightened out.  The Veteran also testified that his hospital room mate died while he was there, and that all of these incidents, particularly the morgue, had a big effect on him.  The Veteran testified that for a long time after service he could not get these stressors out of his mind, and that he had been under a doctor's care ever since that time.  The dizzy spells continued and he would feel faint.  His doctor told him it was nothing but his nerves. 

In a July 1972 decision, the Board denied the Veteran's claim of service connection for a psychoneurosis, based on a finding that the evidence of record reflected that the Veteran's psychiatric disorder was first diagnosed many years after discharge from service.  

In April 2008, the Veteran filed a claim of service connection for PTSD.  VA outpatient records beginning in April 2008 note that the Veteran initiated treatment because he believed he was suffering from panic attacks.  At a VA mental health consultation in May 2008, the Veteran reported that he had a psychiatric admission in the 1960's due to panic attacks.  He could not recall the name of the prescribed medication.  The Veteran reported that he feared going to sleep at night in Korea because he thought he might freeze to death.  He reported the crush injury to his leg.  The Veteran also reported the incident in the hospital in Japan wherein he was mistakenly sent to the morgue to a work detail and noting that this incident was particularly distressing.  Finally, the Veteran reported that he suffered from anxiety attacks and has had trouble concentrating since discharge from service.  The Axis I diagnosis was anxiety, rule out PTSD.  

At a VA examination in July 2008, the Veteran again reported his stressors to the examiner, who indicated a review of the claims file.  The examiner noted that the Veteran was treated for panic attacks in 1957 and was hospitalized for approximately one week for a mental disorder sometime in 1962 or 1963.  

Based on the Veteran's mental status examination, and the reported stressors, the examiner opined that the Veteran did not meet the full DSM-IV criteria for a diagnosis of PTSD.  The diagnosis was anxiety disorder, not otherwise specified.  Nevertheless, the examiner opined that the Veteran's present condition was at least as likely as not caused by or the result of his injuries during active duty.  In other words, the examiner linked the Veteran's current psychiatric disorder to the Veteran's in-service stressor.  

Even though the July 2008 examiner did not feel the Veteran's current symptoms were a result of PTSD, the VA mental health outpatient treatment records indicate otherwise.  For example, a June 2008 psychiatry note indicates diagnoses of both PTSD and Generalized Anxiety Disorder.  The examiner noted that the Veteran's PTSD screen was positive and was related to combat.  

Although the June 2008 mental health record did not specifically note the Veteran's combat-related stressors, a July 2008 VA outpatient psychology note noted that the Veteran related traumatic experiences from his Korean War deployment.  The Veteran once again reported that the incident that stuck out for him was the incident where he was ordered to clean a morgue and witnessed a lot of graphic sights, sounds, and odors to the point where he left against orders after several hours.  The examiner noted that the Veteran became very anxious while speaking about that particular incident.  The assessment was PTSD.  

Another entry from July 2008 notes that the Veteran again became visibly anxious and uncomfortable as he described his trauma in detail.  The report notes that the Veteran indicated that he could smell, hear and see the things he experienced in the morgue as if it happened yesterday and asked the examiner if that was normal.  Once again, the assessment was PTSD.  

Finally, a November 2008 mental health record notes that the Veteran reported being upset about the way he was treated at his VA compensation and pension examination, as he felt as though his medical problems were discounted and he was treated callously by the mental health examiner who made light of the difficulty he had on morgue duty.  The examiner again went over the Veteran's trauma symptoms that he reported on a regular basis, which included severe trauma-related nightmares, intrusive thoughts, hypervigilance, emotional numbing, flashbacks, and exaggerated startle response.  Again, the diagnosis was PTSD, along with dysthymia.  

A diagnosis of PTSD was again noted in conjunction with a VA individual psychiatric assessment of January 2009.  

In sum, the Veteran has established service connection for an anxiety disorder that is related to his claimed stressors in service.  In addition, the evidence is in equipoise as to whether the Veteran has a diagnosis of PTSD.  It seems rather obvious, however, that based on a review of the Veteran's VA outpatient psychiatrist and psychologist notes as noted above, as well as the lay statement provided by the Veteran's mother back in 1970, that the Veteran indeed has PTSD.  The VA psychologists have linked the Veteran's PTSD to his reported stressors in service, and although some of his stressors lack corroboration, there is at least one stressor that is independently corroborated by the service treatment records.  The Veteran's legs were indeed run over by a dump truck.  The VA psychiatrists and psychologists have primarily focused on the Veteran's reports of morgue duty as the primary trigger of the Veteran's PTSD, but that is merely because the Veteran has consistently reported that this incident is what caused him the most distress over the years.  This event is not independently corroborated, and most likely never could be considering that it was a mistake for the Veteran to have been sent to the hospital morgue in the first place.  His statements, however, are deemed credible as there is no reason to doubt his credibility.  He has consistently provided the same stressors for years, dating back to his initial claim of service connection in 1970.  

In essence, it would be counterintuitive to deny this claim, given the establishment of the service connection for anxiety disorder, the corroboration of at least one of the Veteran's stressors, the Veteran's credible statements regarding his morgue duty, the multiple diagnoses of PTSD by VA psychologists and psychiatrists, and the credible lay statement of the Veteran's mother noting a sudden and drastic change in the Veteran's personality after service in Korea.  While the various medical professionals may disagree on the actual diagnosis, the overall disability picture is clear.  The Veteran developed a psychiatric disorder in service, which is variously diagnosed as anxiety and PTSD.  Based on the VA outpatient records from 2008 and 2009, the Veteran became visibly anxious when speaking of the morgue incident and reported nightmares, flashbacks, difficulty sleeping, hyper startle response and hypervigilance with trouble concentrating.  He asked if it was normal to feel as if the morgue incident happened yesterday, noting that he still could smell, hear and see the things he experienced that day.  

In light of the foregoing, and most importantly, the totality of the evidence of record, service connection for PTSD is warranted.  

Frostbite of the Feet

The Veteran served in Korea between August 1955 and January 1956.  He asserts that temperatures were so cold there that he developed frostbite of the feet.  A review of the service treatment records are negative for any complaints, findings or diagnosis of frostbite, cold injury or foot problems, including problems with circulation.  The separation examination found that his feet, skin and neurological systems were normal.  

At an October 2007 VA cold injury protocol examination, the examiner noted a review of the claims file.  The Veteran complained of painful and inflamed nails and numbness in the feet.  He reported that he experienced cold exposure in Korea, but did not provide a specific incident of cold exposure or treatment therefor.  The Veteran indicated that he was treated for nail fungus in service.  On examination, there were no infections, no ulcers, and no swelling of the feet.  The examiner debrided the nails and planned to medicate.  The examiner noted that the Veteran's feet looked okay with no callouses or bunions.  

With regard to the numbness, the Veteran reported that the numbness had progressed over the prior four years from the knees down with a diagnosis of bilateral peripheral neuropathies undetermined origin.  The examiner noted that 2006 electrodiagnostic studies were negative.  The examiner also noted that the Veteran had bilateral lower extremity venous insufficiency with chronic edema and varicosities, bilateral lower extremity idiopathic peripheral neuropathies, and diffuse osteoarthritis.  

The examination report notes that the Veteran has never been treated for cold sensitivity, has no pain in the feet and no weakness in the legs.  The Veteran reports numbness with moderate tingling, and muscle cramps in the legs after use.  The Veteran also reports recurrent fungal infections of the feet with good response to treatment, as well as stiffness of the left and right feet.  There was no abnormal color of either foot, and no breakdown or ulcerated area of either foot.  No change in skin thickness of either foot was noted.  

On examination of the feet, the color of both feet was blotchy brown.  Hair growth was absent.  Skin thickness was thin and fragile.  Temperature, moisture and texture of the skin was normal bilaterally.  Onychomycosis of the nails was noted bilaterally.  There were no calluses.  Sensory examination was slightly decreased.  Edema in both legs was noted, but there was no amputation or other tissue loss, no muscle atrophy, and no evidence of flat foot.  

The examiner concluded that the Veteran demonstrated clinical changes in both lower extremities consistent with chronic venous insufficiency and varicosities.  

In conclusion, the examiner determined that the Veteran had age related bilateral lower extremity venous insufficiency with associated varicosities and bilateral lower extremity idiopathic peripheral neuropathies, and did not have cold injury residuals.  Additionally, the examiner noted that the Veteran had osteoarthritis of the feet secondary to the normal aging process, as well as mild onychomycosis of the toe nails.  

Further, in a March 2008 VA opinion, the examiner noted that the Veteran's distribution of numbness coupled with vascular insufficiency is not compatible with cold injury.  Further, the examiner noted that the Veteran's x-rays of the feet were consistent with normal aging and not cold injury such as diffuse distal as opposed to proximal progression.  Finally, the examiner pointed out that the Veteran did not have anything in his history or medical documentation, or on physical examination that would support a cold injury, particularly given his own report of late onset of symptoms.  

In sum, the medical evidence of record establishes that the Veteran does not have cold injury residuals.  The service treatment records are silent for treatment for cold injury, and the Veteran himself reported that he did not begin to experience numbness in his feet until many decades after service separation.  The VA examiner specifically noted that the Veteran's symptoms more likely represent the aging process as well as vascular insufficiency, and not cold injury.  Although the examination reports note fungal infections of the toes bilaterally, this symptom alone, does not support a finding that the Veteran experienced frostbite in service.  

There is no doubt that the Veteran was exposed to cold temperatures while serving in Korea, and his credibility in this regard is not in doubt.  However, the Veteran is not a medical expert, and is therefore not competent to provide the requisite medical diagnosis in this case.  A cold injury is not the type of injury that can be easily identified as a result of mere cold exposure, without other objective findings, which are clearly lacking in this case.  This type of diagnosis is not one that a lay person can provide. 

While the Veteran's claim is sincere, the medical evidence in this case has clarified the etiology of the Veteran's leg/foot numbness and tingling and weakness, and there is no competent evidence to the contrary.  

For these reasons, the preponderance of the evidence is against the claim and service connection for residuals of a cold injury is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Right Ankle Disorder

It is unclear as to why this issue was ever adjudicated by the RO, as there is no evidence of record to suggest that the Veteran ever intended to file a claim in this regard.  Nonetheless, the issue must now be addressed, as it was certified on appeal to the Board.  The service treatment records are negative for complaints, findings or diagnosis of a right ankle disability.  As previously noted, the Veteran injured his right leg when it was run over by a dump truck in service.  He suffered a massive hematoma and developed phlebitis of the right leg in the calf area.  The residuals of this injury, including a scar and phlebitis are service-connected.  There is no indication that the injury involved the ankle.  At the time of the separation examination, the examiner found no deficits with regard to the lower extremities.  

The remainder of the record is silent for any chronic disability of the ankle, except for the Veteran's report in March 2000 that he had varicose veins in both ankles that were the result of a cold injury in service.  

The Veteran has been afforded VA examinations in 2007 and 2008 to determine whether the Veteran had cold injury residuals, and these examinations carefully examined the Veteran's toes, feet, ankles, and legs.  X-rays note severe obstructive arthritis of the first metatarsophalangeal joint of the right foot, bilateral calcaneal plantar spurs and nonspecific atherosclerosis of the dorsalis pedis arteries.  Any varicose veins that were noted were attributed to a post-service venous insufficiency, and no other disability of the right ankle was observed.  Edema of the legs was noted, but this was attributed to the Veteran's non-service connected bilateral venous insufficiency, and not to any service-connected disability, or any disability of the ankle.  

In sum, the evidence of record does not establish that the Veteran has any current disability of the ankle that was incurred in or aggravated by service.  Although the Veteran maintains that he has varicose veins of the ankles which he attributes to a cold injury in service, it has already been established that the Veteran did not suffer from a cold injury in service, and the Veteran's venous insufficiency is unrelated to service.  

The medical evidence of record dated during the pendency of the claims includes VA treatment records.  A disability of the right ankle is not shown therein.  In sum, there is no disability of the right ankle that can be attributed to service, or to a service-connected disability.  Most importantly, however, is that no medical professional has provided a diagnosis of any disability limited to the right ankle alone.  

In this case, there is no medical evidence establishing a current disorder for which service connection may be established with respect to the right ankle.  Thus, the preponderance of the evidence is against a finding service connection and the claim must be denied. 


ORDER

Service connection for PTSD is granted.  

Service connection for residuals of a cold injury is denied.  

Service connection for a right ankle disability is denied.  


REMAND

The Veteran seeks service connection for hearing loss and tinnitus, as well as for disabilities of the right and left knee, to include as secondary to the service-connected right leg disability.  

Regarding the claims of service connection for right and left knee disabilities, a VA joints examination in March 2008 notes x-ray findings of both knees.  These findings reveal total knee prosthesis of the left knee without sequelae, and moderate degenerative arthritis of the right knee with calcification of both the medial and lateral menisci.  The examiner then noted that the Veteran's right knee examination was normal, and that the left knee total arthroplasty had a satisfactory outcome for osteoarthritis.  

These findings are inadequate to decide whether service connection for right and left knee disabilities are warranted in this case.  First, the fact that the Veteran required a left knee arthroplasty for left knee arthritis logically means that his left knee arthritis was previously so severe that it required surgery.  It is unclear from the record when the Veteran underwent that surgery, although it appears that it was in July 2006, per a notation in the VA treatment records.  Also a January 2001 VA x-ray of the left knee reveals mild to moderate osteoarthritis of the left knee at that time.  Further it is unclear whether the Veteran's service-connected right leg injury aggravated the osteoarthritis of the left knee to the point that surgery was ultimately required.  Given the fact that the osteoarthritis of the right knee and the left knee progressed at different rates, this question must be addressed by a medical professional.  Furthermore, the Veteran continues to complain of pain in the left knee, and there is no medical opinion as to whether the service-connected right leg injury currently aggravates the status post arthroscopy of the left knee.  Similarly, there is no opinion as to whether the service-connected right leg injury aggravates the right knee osteoarthritis.  These questions must also be addressed by a medical professional.  

Importantly, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With regard to the claims of service connection for hearing loss and tinnitus, a VA examiner in March 2008 noted bilateral sensorineural hearing loss, and the Veteran's reports of tinnitus for several years.  The examiner also noted that the Veteran's whispered voice test was 15/15 at discharge, and there were no complaints of hearing difficulty or tinnitus during service or at discharge.  The examiner concluded that no opinion could be rendered regarding the likely etiology of the Veteran's hearing loss and tinnitus based on the following rationale:  

1.  no documentation of hearing thresholds at discharge to support or refute his claim.
2.  no complaint of hearing difficulty in other disability claims filed following his discharge from the military.
3.  length of time between military service and earliest documentation of hearing loss (approx. 40 yrs)
4.  degree of hearing loss is fairly mild and is just as likely related to presbycusis (normal age related hearing loss).  

In May 2008, the examiner provided an addendum to the examination report, which relates to the Veteran's claim of service connection for tinnitus.  The examiner noted that the Veteran's complaint of tinnitus was subjective and could not be confirmed or denied using current clinical technologies.  The examiner also noted that tinnitus was a symptom frequently associated with hearing loss, but could also be associated with other issues such as medication or high blood pressure.  Because the records document his first complaint of tinnitus in 1997 where he described it as present for "several years" and the Veteran has been out of the military since the 1950's, the examiner opined that the onset of tinnitus forty years later would be less likely as not related to noise exposure in service.  

After the examination was conducted, the Veteran submitted additional evidence in support of his claim.  In a June 2008 statement, the Veteran reported that he was treated for malaria in service with quinine.  The Veteran also reported that when he was treated for hearing loss at Fort Howard in Maryland in 1996, that he was told that his hearing loss and tinnitus were due to 30-06 ammo and the quinine that was given to him to treat malaria in service.  

No examiner has considered this evidence.  Although the service treatment records do not show treatment for malaria in service, it is certainly possible that there is no record of such treatment as it would have occurred during service overseas.  The Veteran is competent to report the onset of tinnitus and diminished hearing acuity, and he is competent to report that he was treated with quinine in service for malaria, as this requires only personal knowledge, not medical expertise.  As such, this contention cannot simply be ignored.  Dalton v. Nicholson, 21 Vet. App. 23   (2007) (an examination was inadequate where the examiner did not comment on the veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service medical records to provide a negative opinion). 

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in March 2008, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any current hearing loss and tinnitus.  That was not accomplished with respect to the March 2008 and May 2008 VA examinations. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information (not already of record) concerning assessment/treatment for right and left knee disabilities, and hearing loss and tinnitus since his discharge from service.  With appropriate authorization from the Veteran, request all private treatment records of the Veteran relevant to his claim of service connection for right and left knee disabilities, and hearing loss and tinnitus that have not been previously obtained.  These should include, but are not limited to, orthopedic examinations and/or audiograms and any memoranda or other treatment records containing evidence regarding a possible etiology of the Veteran's right and left knee disabilities, and hearing loss and tinnitus.  In addition, the Veteran should authorize the release of records from Fort Howard, Maryland, dated in 1996 concerning audiological evaluation.  

2.  If the Veteran reports VA treatment for right or left knee disabilities; or, for hearing loss or tinnitus, these records, which are not already in the claims file, should also be obtained.  

Also, obtain VA medical records dated in 2006 pertaining to the total knee replacement surgery and VA records pertaining to the Veteran that date from January 2009.  

3.  After the above development is complete, schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of any current right and/or left knee disability.  All indicated tests, including X-ray (CT and/or MRI scans if necessary) and range of motion studies, must be conducted.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

Regarding the left knee, the examiner should describe in detail all symptoms reasonably attributable to the need for a left knee replacement/arthroplasty.  In so doing, the examiner should determine what disability existed prior to the left knee replacement and what disability currently exists.  The examiner should also determine what disability exists with respect to the right knee.  

Regarding the claimed right and left knee disabilities, the examiner should consider the Veteran's service treatment records, post-service treatment records, as well as the Veteran's report of symptoms.  The examiner should provide an opinion as to whether it is at least as likely as not that any current right knee and/or left knee disability is due to or caused by the Veteran's service-connected right leg disorder.  The examiner should also indicate if the Veteran's service-connected right leg disorder aggravates any current right knee disability and/or left knee disability and, if so, what level of disability is attributable to aggravation.  Additionally the examiner should opine as to whether it is at least as likely as not that the Veteran's current right knee disability and/or left knee disability, if any, had their onset during service or are otherwise related to service.  A complete rationale should accompany all opinions expressed.

4.  After steps one and two are complete, schedule the Veteran for a VA audiological examination to include ear disease as provided by VBA Training Letter No. 09-05 (Aug. 5, 2009) to ascertain the current nature, severity, and likely etiology of his bilateral hearing loss and tinnitus.  The examiner must be provided with the claims folder, to include a copy of this remand, for review in conjunction with the examination.  The examiner must first determine, based on all testing deemed necessary, whether the Veteran currently has hearing loss that meets VA criteria for consideration as a disability.  See 38 C.F.R. § 3.385.  Then, following a review of the relevant medical evidence in the claims file, the medical history, the lay history of the onset of his symptoms of hearing loss and tinnitus, including any additional self-reported history obtained on examination, and the results of clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current hearing loss and/or tinnitus is causally related to the Veteran's active duty.  Because the Veteran is competent to report the treatment with quinine in service for malaria, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's reports of such in service in determining whether his current hearing loss is related to active service including, but not limited to excessive noise exposure or the use of quinine to treat malaria in service.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

5.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination reports do not provide the information requested above, return the reports as insufficient.  Thereafter, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses 38 C.F.R. § 3.310 and all relevant evidence of record, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues, and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


